648 S.E.2d 752 (2007)
PLESS
v.
The STATE.
No. A06A1295.
Court of Appeals of Georgia.
July 3, 2007.
E. Suzanne Whitaker, for Appellant.
Charles Alan Spahos, Solicitor-General, Leonard M. Geldon, Gilbert Alexander Crosby, Asst. Solicitors-General, for Appellee.
BLACKBURN, Presiding Judge.
In Pless v. State,[1] we affirmed the conviction of Christopher Pless with the exception *753 of that portion of his sentence requiring him to reimburse the county for his court-appointed attorney fees, which we determined in a portion of Division 6 of our opinion (and in our addendum on motion for reconsideration) was unauthorized. We reasoned that the repeal of the statute (former OCGA § 17-12-10(c)) in 2003 specifically authorizing such reimbursement indicated a legislative intent to withdraw the authority from the trial courts to impose such a condition in sentencing. Ga. L. 2003, p. 191, § 1. Because the express withdrawal of that authority in 2003 voided this provision of the 2005 sentence (for conduct occurring in 2004), we in May 2006 reversed that portion of Pless's conviction.
In State v. Pless,[2] the Supreme Court of Georgia in 2007 reversed that holding of our opinion and ruled that the trial court was authorized to impose the reimbursement of attorney fees as part of the sentence. The Supreme Court determined that a new statute passed in the 2006 Georgia General Assembly (OCGA § 17-12-51(a); see Ga. L. 2006, p. 710, § 6), which did not become effective until some weeks after the issuance of our opinion (and which was certainly not in effect at the time of Pless's misconduct in 2004 and trial in 2005), indicated, apparently retroactively, that there was some legislative intent to authorize a trial court to impose such a condition in a sentence, and that even absent that new statute, such authority was in any case always inherent in a trial court's broad sentencing powers, despite the repeal of that authority in 2003.
Accordingly, we vacate that portion of our opinion in which we reversed the imposition of attorney fees and adopt the Supreme Court's opinion as our own. Our opinion in all other respects remains undisturbed. Thus, Pless's conviction is affirmed in all respects.
Judgment affirmed.
MIKELL and ADAMS, JJ., concur.
NOTES
[1]  Pless v. State, 279 Ga.App. 798, 633 S.E.2d 340 (2006).
[2]  State v. Pless, 282 Ga. 58, 646 S.E.2d 202 (2007).